Citation Nr: 1509118	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to November 5, 2012 and in excess of 40 percent thereafter for an uveitis with incipient cataracts and glaucoma.

2.  Entitlement to an initial compensable rating for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1979 to December 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for uveitis with incipient cataracts and glaucoma and sarcoidosis, both evaluated as 0 percent disabling.  During the course of the appeal in an October 2013 rating decision, the RO increased uveitis with incipient cataracts and glaucoma to 20 percent disabling prior to November 5, 2012 and 40 percent thereafter.

The issue of entitlement to an initial rating in excess of 20 percent prior to November 5, 2012 and in excess of 40 percent thereafter for a uveitis with incipient cataracts and glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

	
FINDINGS OF FACT

Throughout the appeal period, the preponderance of the evidence weighs against finding that the Veteran's sarcoidosis is active or manifested by any compensable residuals.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's service-connected sarcoidosis have not been met or approximated at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, DC 6846 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In regards to the increased rating claim, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection has already been granted for the claims, VA's notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was provided a VA examination most recently in November 2012 to evaluate the current severity of his sarcoidosis.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the Veteran's current sarcoidosis condition.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As will be discussed below, the Board recognizes that the VA examiner noted that the Veteran's PFTs did not accurately reflect current pulmonary function.  The Board has considered the question of whether further VA examination is necessary.  However, as will also be discussed below, the examiner specifically found that this was due to poor effort.  Furthermore, VA examination has also consistently attributed pulmonary impairment that is present to COPD, and not to his service-connected disability.  Under these circumstances, the Board finds that further examination is unnecessary to render a fully informed decision on this appeal.  

Increased rating 

The Veteran asserts entitlement to an initial compensable rating for sarcoidosis.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sarcoidosis is currently rated as noncompensable under Diagnostic Code (DC) 6846, which specifically pertains to sarcoidosis.  

DC 6846 provides that sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensable (0 percent disabling).  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Sarcoidosis may alternatively be rated as chronic bronchitis under DC 6600.  Under DC 6600, Forced Expiratory Volume in one second of 71 to 80 percent predicted, or; Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method 66 to 80 percent predicted, warrants a 10 percent disability rating.  Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The above regulatory criteria, which took effect September 5, 1996, call for the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator.  61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845."  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3). 

In addition, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5).


Factual background

Private treatment records from 2004 through 2008 reflect a diagnosis sarcoidosis relating to the right eye, a condition that is separately service connected.  There is no indication of any chronic low dose or corticosteroid treatments or relevant PFTs.  

VA treatment records from 2008 through 2013 primarily indicate a history of a sarcoidosis and sarcoid uveitis/glaucoma in the right eye.  There is no indication of any chronic low dose or corticosteroid treatments or relevant PFTs.  

A June 2010 VA examination was conducted.  A medical history was reported from the Veteran and sarcoidosis was noted to affect his eyes.  The Veteran worked full time as a mail handler which included unloading trucks, among other things.  He did not do any jogging or "things like that" but did not have any physical limitations.  There was no shortness of breath, night sweats, weight loss, cough or chest pain.  He had no skin lesions, foot, bowel or bladder problems or excessive urination except when his blood sugar was high from diabetes.  He had no paresthesias, numbness or weakness in the extremities.  Upon physical examination, the Veteran appeared to be healthy.  There were no lymphadenopathy notes and no masses in the neck.  The skin had normal pigmentation, hair and nails were healthy appearing and no lesions were noted.  There was no enlargement of the nodes in the neck or axillae.  The chest was symmetrical with normal expansion.  Lungs were clear and breath sounds were normal.  The heart had regular rhythm, first and second sounds were normal and there were no friction rubs in S3 or S4.  The abdomen was non-tender with no enlargement of the liver, kidney, spleen and no masses.  The claims records were reviewed and disclosed a diagnosis in the early 1990s on uveitis in both eyes secondary to sarcoidosis.  A gallium scan was positive of activity in the hilar lymph nodes but chest x-rays were negative.  PFTs were normal.  Current diagnostic studies, PFTs, were interpreted to have obstruction but no impairment.  The diffusion capacity was slightly impaired but after corrected for lung volume, was in normal limits.  The diagnosis was pulmonary sarcoid which was resolved with no residuals.   Pulmonary tests showed no restrictive impairment typically seen if there was any residual injury from a pulmonary sarcoid.  Thus, there was no evidence of significant reduction in the Veteran's capacity to function at his normal occupational environment.  

PFT testing associated with the June 2010 examination documented FEV-1 results at 86 percent pre-bronchodilator and 88 percent post- bronchodilator.  FEV-1/ FVC values were 61 percent pre and post- bronchodilator.  DLCO was 65 percent pre- bronchodilator.  The interpretation was obstructive pattern with no impairment, as noted in the report above.  The pattern could be seen in "normals."  There was no significant bronchodilator response.  This would be GOLD stage I for smoking related disease.  There was a mild decrease in diffusion capacity but the diffusion corrected for breath hold volume.  Effort was noted as good.  

The Veteran submitted a statement on his VA form 9 received August 7, 2012.  The Veteran reported symptoms of shortness of breath, night sweats, cough and chest pain and bowel and bladder problems.  The symptoms reduced the condition of his daily life.  He was laid off from his job because of failing health issues.  
 
The Veteran was afforded a VA respiratory examination most recently in November 2012.  The Veterans respiratory condition was indicated as chronic obstructive pulmonary disease (COPD).  The medial history reflected that previous pulmonary function tests reported no real restriction.  There was a slight reduction in FEV1 and DLCO. The Veteran had a 30 pack per year cigarette smoking history and continued to smoke one pack per day.  He complained of brief episodes of shortness of breath unrelated to activities which lasted about two minutes but otherwise had no breathing complaints.  The respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or oxygen therapy.  The pulmonary condition was indicated as sarcoidosis but there were no findings, signs or symptoms attributable to the condition.  A chest x-ray was conducted in July 2012.  It was reported that the conducted PFTs did not accurately reflect the Veteran's current pulmonary function.  FEV-1 results were 74 percent pre-bronchodilator and 91 percent post- bronchodilator.  FEV-1/ FVC values were found to be 66 percent post- bronchodilator.  DLCO was 61 percent pre- bronchodilator.  The diagnostic test findings, PFTs, indicated poor effort.  The bronchodilator response was effort related.  Exercise capacity testing was not performed.  

Analysis

As noted above, the Veteran seeks an initial compensable rating for sarcoidosis.  The Veteran contends that an increased rating is warranted as his disability is more severe than the currently assigned noncompensable rating.   

The criteria for even the lowest compensable rating under DC 6846 have not been met.  There is no indication that the Veteran has pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids.  At the June 2010 examination, the condition was deemed resolved with no residuals.  There was no indication he was undergoing any treatment which includes taking corticosteroids.  At the November 2012 examination, there were no findings, signs or symptoms attributable to sarcoidosis.  He still was not undergoing any treatment, whether the use of corticosteroids or otherwise.  The Board affords the findings during both VA examinations great probative weight.  Thus, the criteria for a higher rating have not been more nearly approximated.  Accordingly, therefore, the Board finds that an increased initial rating for sarcoidosis is not warranted under the criteria of DC 6846.

The Board will now turn to whether an increased rating is warranted for sarcoidosis under the DC 6600 criteria pertaining to chronic bronchitis set forth above.  However, PFTs conducted throughout the claims period does not establish pulmonary involvement from sarcoidosis.  Notably, the November 2012 VA examiner indicated that any abnormality in the pulmonary function tests was related to smoking cigarettes in addition to the results being inaccurate due to poor effort.  There is no competent evidence associating the pulmonary function test abnormalities with the service-connected sarcoidosis.  As noted above, the medical evidence clearly demonstrates that the Veteran's sarcoidosis is not productive of any actual symptoms or active disease and has not required treatment at any time during the claims period.  None of the competent evidence indicates a relationship between the Veterans' other pulmonary conditions and service-connected sarcoidosis and none of his treating physicians have drawn such a conclusion.  Thus a rating under DC 6600 is not warranted.  See 38 C.F.R. § 4.97.

The Board has considered the Veteran's statements that his sarcoidosis is responsible for his shortness of breath and physical limitations, but notes that as a layperson, he is not competent to render an opinion regarding the medical etiology of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, a compensable rating is not warranted under Diagnostic Code 6846 for rating sarcoidosis. 

The Board must therefore conclude that a schedular rating in excess of 0 percent is not warranted for sarcoidosis at any time during the appeal period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the rating criteria reasonably describe the claimant's disability level and symptomatology for all the initial rating claims, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence fails to show anything unique or unusual about the Veteran's sarcoidosis disability that would render the schedular criteria inadequate.  Moreover, to the extent that these disabilities interfere with his employability, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



ORDER

Entitlement to an initial compensable rating for sarcoidosis is denied.  


REMAND

Upon initial evidentiary development, the Board finds further evidentiary development is required prior to the adjudication of the increased rating claim for uveitis with incipient cataracts and glaucoma.  

The Veteran last underwent VA eye compensation and pension examination in November 2012.  The January 2013 VA examiner noted the Veteran's present status had "completely changed" as to his eye disability and the November 2012 VA examination regarding employability was not valid due to the Veteran having cataract surgery.  Further, the Veteran asserted his eye condition had developed into glaucoma in both eyes and his condition had worsened.  See VA Form 21-4138 received October 2, 2012.  In light of the eye surgery and the Veteran's complaints of a worsening, on Remand, the Veteran should be afforded a new VA eye examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is conducted, afford the Veteran an appropriate VA eye examination to determine the severity of his service connected uveitis with incipient cataracts and glaucoma.  The claims folder must be made available to and reviewed by the examiner. All indicated studies should be performed.

The examiner should report all current manifestations of the Veteran's uveitis with incipient cataracts and glaucoma.   

The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss and the duration of any incapacitating episodes, if any. 

It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria. 

2.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


